DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
 first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses a method, in a wireless device configured to selectively operate in one of two or more previously configured bandwidth parts (BWPs), each BWP being a different subset of an available bandwidth for uplink and/or downlink operation, the method comprising: switching from use of a first BWP to a second BWP; and after switching to use of the second BWP, applying a predetermined default configuration, corresponding to the second BWP, to one or more physical layer parameters and/or procedures.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40  of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses wherein the predetermined default configuration is one of a plurality of predetermined default configurations, each of the predetermined default configurations uniquely corresponding to a respective one of the previously configured BWPs.

Claim 3  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses wherein the predetermined default configuration is a common default configuration corresponding to two or more of the previously configured BWPs, including the second BWP.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses wherein the method comprises applying the predetermined default configuration immediately upon switching to use of the second BWP.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses wherein the method further comprises: upon switching to use of the second BWP, stopping operation of one or more physical layer procedures; waiting a predetermined time for receipt of a command activating and/or configuring the stopped one or more physical layer procedures for the second BWP; and applying the predetermined default configuration upon failing to receive a command activating and/or configuring the stopped one or more physical layer procedures for the second BWP, within the predetermined time.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 44 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses, wherein the method further comprises: upon switching to use of the second BWP, determining whether physical layer parameters and/or procedures for the second BWP have previously been configured by medium access control (MAC) control elements (CEs) during prior use of the second BWP; and applying the predetermined default configuration upon determining that physical layer parameters and/or procedures for the second BWP have not previously been configured by MAC CEs during prior use of the second BWP.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 45 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses, wherein the method further comprises: upon switching to use of the second BWP, determining whether physical layer parameters and/or procedures for the second BWP have previously been configured by medium access control (MAC) control elements (CEs) during prior use of the second BWP and within a predetermined interval prior to said switching; and applying the predetermined default configuration upon determining that physical layer parameters and/or procedures for the second BWP have not previously been configured by MAC CEs during prior use of the second BWP and within the predetermined interval.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses wherein the method further comprises: upon switching to use of the second BWP, determining whether physical layer parameters and/or procedures for the second BWP have previously been configured by medium access control (MAC) control elements (CEs) during prior use of the second BWP that occurred without either a change in state from active to idle or a handover; and applying the predetermined default configuration upon determining that physical layer parameters and/or procedures for the second BWP have not previously been configured by MAC CEs during prior use of the second BWP that occurred without either a change in state from active to idle or a handover.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 47 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses the method further comprises: subsequently to applying the predetermined default configuration, receiving a command activating and/or configure one or more physical layer procedures for the second BWP; and performing the one or more physical layer procedures according to the received command
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 48 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses wherein the one or more physical layer parameters and/or procedures include any one or more of the following: channel-state information (CSI) reporting; interference measurement reporting; and sounding reference signal (SRS) configuration parameters.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 49 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses method, in a wireless device configured to selectively operate in one of two or more previously configured bandwidth parts (BWPs), each BWP being a different subset of an available bandwidth for uplink and/or downlink operation, the method comprising: switching from use of a first BWP to a second BWP; determining whether physical layer parameters and/or procedures for the second BWP have previously been configured by medium access control (MAC) control elements (CEs) during prior use of the second BWP; and applying the previously configured physical layer parameters and/or procedures for the second BWP upon determining that the physical layer parameters and/or procedures for the second BWP have previously been configured by MAC CEs during prior use of the second BWP.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 50 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses wherein applying the previously configured physical layer parameters and/or procedures for the second BWP is further conditioned upon determining that these previously configured physical layer parameters and/or procedures for the second BWP were configured within a predetermined time interval prior to switching from the first BWP to the second BWP.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses wherein applying the previously configured physical layer parameters and/or procedures for the second BWP is further conditioned upon determining that no change from active state to idle state and/or no handover has occurred since the previously configured physical layer parameters and/or procedures for the second BWP were configured.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 52 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses a method, in a wireless device configured to selectively operate in one of two or more previously configured bandwidth parts (BWPs), each BWP being a different subset of an available bandwidth for uplink and/or downlink operation, the method comprising:  switching from use of a first BWP to a second BWP; and upon switching to use of the second BWP, stopping operation of one or more physical layer procedures until receipt of a command activating and/or configuring the stopped one or more physical layer procedures for the second BWP.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 53 of U.S. Patent Publication No. 2020/0127799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Orsino discloses. A method, in a wireless device configured to selectively operate in one of two or more previously configured bandwidth parts (BWPs), each BWP being a different subset of an available bandwidth for uplink and/or downlink operation, the method comprising: switching from use of a first BWP to a second BWP; and upon switching to use of the second BWP, stopping operation of one or more physical layer procedures and waiting a predetermined time for receipt of a command activating and/or configuring the stopped one or more physical layer procedures for the second BWP; and upon failing to receive a command activating and/or configuring the stopped one or more physical layer procedures for the second BWP, within the predetermined time, switching to use of a default BWP of the two or more previously config


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Babaei et al. (US 2019/027737 A1) and Loehr et al. (Us 2019/019464 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463